Order entered February 20, 2013




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-12-01211-CR

                          GLENN RAYSHON PIERCE, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 3
                                  Dallas County, Texas
                           Trial Court Cause No. F11-70146-J

                                          ORDER
       In the exhibit volume of the reporter’s record filed on December 12, 2012, court reporter

Kimberly Xavier indicated the CD admitted as State’s Exhibit no. 12 would be sent separately to

the Court. To date, however, we have not received the exhibit.

       Accordingly, we ORDER Kimberly Xavier, official court reporter of the Criminal

District Court No. 3, to file a supplemental record containing State’s Exhibit no. 12 within

FIFTEEN DAYS of the date of this order.



                                                     /s/   LANA MYERS
                                                           JUSTICE